Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on June 1, 2021. Claims 1, 3-8, and 10-16 are pending. Claims 1, 3-8, 10-14 are amended. Claims 2 and 9 are cancelled. Claims 15 and 16 are newly added.

Response to Arguments
Referring to the 35 USC 112(b) rejections of claims 1-14, Applicant’s amendments to the claims are acknowledged. As such, the 35 USC 112(b) rejections of the claims are withdrawn.

Referring to the 35 USC 101 rejections of claims 1-14, Applicant’s amendments only partially obviate the 35 USC 101 rejections. The 35 USC 101 rejection of claims 8, 10-14 and 16 remain for the reason that they recite software per se. Applicant’s amendment to the claims to recite that the computer search engine program is to be performed on network connecting nodes is noted, however the network connecting nodes are also interpreted as software since they do not include any hardware to implement the functionality of the claimed functions. Furthermore, this limitation appears to be mere intended-use language. The claims do not recite the implementation of the program on a permissible computer readable medium, as specified in MPEP 2106.03(I). 

Applicant’s arguments with respect to claims 1, 3, 4, 8, 10 and 11 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 10-14 and 16 are rejected under 35 U.S.C. 101 because claim 8 recites a computer search engine program. The claim contains elements that appear to be solely software instructions i.e. receiving, identifying and providing functions. As such, the claims therefore disclose software per se since they lack the hardware necessary to realize any underlying functionality. The claims do not recite the implementation of the program on a permissible computer readable medium, as specified in MPEP 2106.03(I).
	Dependent claims 10-14 and 16 do not seem to cure the deficiencies of their parent claims and are thereby also rejected for the same reasons.
	To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to place them within the four statutory categories of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 8, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,269,368 issued to Diamond, and further in view of US 2018/0129744 by George et al (hereafter George).
Referring to claim 1, Diamond discloses a computer-implemented method of information retrieval (IR), the method to be performed by a network of processors and, [Abstract; Fig 1] comprising:
receiving a query [wherein user enters NLP query, col. 2, lines 45-48; query in, see Fig 1, element 35; queries entered as text in digital form, col. 6, lines 4-8; user interface software 70 accepts queries, col. 6, lines 64-66];
identifying, using event based IR [information retrieval, col. 3, lines 62-67; temporal events e.g. past, present, future, and event prediction, col. 3, lines 20-30], sources of information that are relevant to the query that includes at least semantic-level matching in the presence of events in the query [wherein documents containing text (answers to the query) are determined by processing the text within the queries and the documents, col. 3, lines 20-34; wherein discrete texts (documents) are matched to the requirements of the user query text using various representations of the documents and the user query, col. 6, lines 8-11; NLP processing techniques used on queries at semantic level, col. 2, lines 33-40; evidence sources used for matching include matcher based on latent semantic indexing, col. 14, lines 5-22], wherein the sources of information at least comprise database records and webpages [wherein the documents are members of a document database, col. 4, lines 5-11]; and
providing, using the event based IR, the sources of information in order of potential relevance to the query [wherein results obtained from matching the alternative representations of queries and documents are combined to produce a single combined match result score for each document in response to the query and a list of documents based on the single combined match scores are displayed, col. 6, lines 11-16 and 40-46; retrieved documents ranked based on single combined scores and provided for display to user, col. 16, lines 34-38].

While Diamond teaches all of the above claimed subject matter, and also discloses events within the query [tense (i.e. temporal) query requirement (past, present, future), col. 11, lines 57-61; col. 3, lines 20-30], it remains silent as to specifically sequence of events in the query. 
However George teaches a query comprising sequence of events [wherein a segment query is received from a client that includes both an indication of a sequence of events and a request to identify events that occurred before and/or after the sequence of events, para 16]. 
Diamond and George are analogous art that are both directed to the same field of endeavor- information retrieval with respect to events. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event type data in the query of Diamond to substitute it for a sequence of events, as taught by George. 
Diamond, col. 3, lines 20-25], which correlates with the segment queries of George that categorize events by time sequence [George, para 19]. 

Referring to claim 8, the limitations of the claim are similar to those of claim 1 in the form of a computer program [program and data storage 35, Fig 1 and specification]. As such, claim 8 is rejected for the same reasons as claim 1. 

Referring to claims 3 and 10, the combination of Diamond/George discloses that the event based IR provides sources of information relevant to events that occur after time relevant to the query [Diamond, information retrieval based on events, col. 3, lines 20-30 and 62-67; George, query includes searching for events that occur after the sequence of events, Abstract, para 16].
Referring to claims 4 and 11, the combination of Diamond/George discloses that the event based IR comprises techniques including: Reasoning about Actions and Change (RAC), approximation-based formalization, evidence based reasoning techniques [Diamond, dynamic evidence combination, col. 13, section 4.2; approximating function, col. 17, lines 56-60], and action language [George, tracked actions, para 58, 145].

Referring to claims 15 and 16, the combination of Diamond/George discloses that the query and the sources of information are in a temporally-tagged logical representation form [Diamond, assignment of temporal based tags for document text, col. 10, lines 20-26; whole query is categorized by tense requirement- assignment of tags at individual sentence or clause level, col. 11, lines 52-63].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the rejection under 35 USC 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claims 5 and 12, the primary reason for the indication of allowability of the claims is the recitation of the identification of sources of information that are relevant to the received query, specifically performed using the FindMatch algorithm steps, as claimed which outputs an answer set encoding a path if a match to the query exists, which is not taught by the prior art. 

The closest prior art Balduccini et al (‘Knowledge Representation and Question Answering- chapter 1, page 34-35), as disclosed by Applicant in IDS dated 2/17/2019, discloses performing yes-no question answering about time with respect to a natural language query, specifically taking fluent f into account with respect to time corresponding to an event e. Balduccini teaches returning an answer set (i.e. identifying sources of information) with respect to a given event or fluent g whose ith argument is the one being asked, one can return an answer consisting of the conjunction of the ith arguments of all the events of fluents in the model that match g in all arguments except the ith. As a result, the reasoned will return a conjunction of all the fluents of the form at (laptop, L) that occur in the model of the theory (see pages 33-35). However, this conjunction of all the events of fluents in the answer set returned does not take into account a sequence of actions from an initial state of S, nor does it include a fluent literal explicitly stated to hold in an initial state by S, as claimed. As such, the claim defines over the prior art.

Dependent claims 6, 7, 13 and 14 are also allowable based on their dependencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0140128 by Swan et al – directed to indexing and searching time series data based on searches;
US 2016/0125041 by Smith et al- directed to generating segments based on sequential event data;
US 2018/0081627 by Bajekal et al – directed to making inferences using temporal reasoning algorithm from temporal features of events in a query;
US 2017/0329653 by Li et al– directed to detecting and tracking socially disruptive global events;
US 9,256,667 by Koudas et al – directed to searching text sources including temporally ordered data objects including correlation discovery of time specific events of interest; and
US 8,065,319 by Ding et al- directed to runtime semantic query optimization for event stream processing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167